Citation Nr: 0635187	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  02-00 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for atrial 
fibrillation, as secondary to service-connected disability.  

2.  Entitlement to service connection for residuals of a 
right hip fracture, as secondary to a service-connected 
disability. 

3.  Entitlement to an increased evaluation for gastric ulcer, 
currently evaluated as 30 percent disabling.  

4.  Entitlement to an increased evaluation for lumbar strain 
with degenerative disc disease, currently evaluated as 20 
percent disabling, and effective September 23, 2002, 10 
percent disabling for the chronic neurologic manifestation of 
right lower extremity.  

5.  Entitlement to an effective date earlier than December 
14, 1998 for a total disability rating based on 
unemployability due to service-connected disability (TDIU).  

REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
November 1967 and from April 1971 to April 1983.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

The Board remanded this claim to the RO for further 
development in December 2004.  While the appeal was in remand 
status, the RO granted service connection for pulmonary 
embolus with postoperative hemarthrosis, and granted an 
increased rating for gastric ulcer and a separate rating for 
right lower extremity radiculopathy.  The RO also granted 
TDIU, and the veteran timely disagreed with the effective 
date of that award.  The appeal has been to the Board and is 
ready for further review.  

The issue of entitlement to secondary service connection for 
atrial fibrillation is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's residuals of a fracture of the right hip 
are not due to a service-connected right knee disorder.  

2.  The veteran's gastric ulcer symptoms approximate 
moderately severe, but not severe, gastric ulcer.

3.  The veteran does not have severe lumbar spine limitation 
of motion, severe intervertebral disc syndrome, or severe 
lumbosacral strain.  

4.  The veteran does not have ankylosis or forward flexion of 
the spine limited to 30 degrees or less.

5.  The veteran has not had incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 4 weeks during the past 12 months.   

6.  The veteran's low back disability is also currently 
manifested by neuropathy of the right lower extremity 
manifested by subjective complaints of pain, sciatica, and 
sensory loss as well as an absent Achilles tendon reflex; 
there are no other organic changes present such as muscular 
atrophy or trophic changes.  

7.  The RO received a claim for a TDIU rating on November 20, 
2000.  

8.  The RO granted a TDIU rating effective from December 14, 
1998. 

9.  A VA examination report of April 5, 1997 may be 
reasonably inferred as an informal claim for TDIU.  

10.  The evidence of record does not establish when the 
veteran became unemployable due to service-connected 
disabilities prior to April 5, 1997.  


CONCLUSIONS OF LAW

1.  Residuals of a fracture of the right hip are not the 
result of or aggravated by the service-connected right knee 
disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.310 (2006).  

2.  The criteria for an increased rating to 40 percent for 
service-connected gastric ulcer have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7304 (2006).  

3.  The criteria for a disability rating in excess of 20 
percent for lumbosacral strain, with degenerative disc 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, Part 4, 4.71a, Diagnostic Codes 
5237 (2006), 5293 (2002).

4.  The criteria for a rating in excess of 10 percent for 
right leg radiculopathy, L5-S1, have not been met. 38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.71a, 4.124a, DC 5243-8620 (as of September 26, 2003).  

5.  The criteria for assigning an effective date of April 5, 
1997, and no earlier, for the award of a total rating based 
on individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.155, 3.159, 3.400, 
4.3, 4.16, 4.25 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Secondary Service Connection for Residuals of a Right Hip 
Fracture

A disability which is proximately due to or the result of a 
service-connected disease or injury can be service connected.  
See 38 C.F.R. § 3.310 (2006).  The United States Court of 
Appeals for Veterans Claims (Court) clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  

To establish a claim for secondary service connection, a 
veteran must demonstrate that a current disability is the 
result of a service-connected disability.  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  See Black v. Brown, 10 
Vet. App. 279 (1997).

The veteran has been diagnosed with a right hip fracture 
sustained in a fall in May 1999.  He was treated surgically 
in June 1999 for a fracture of the right hip.  He also is 
currently service-connected for a right knee disorder.  Thus, 
for the veteran to prevail on this claim, the evidence must 
show that there is a nexus between the two disorders either 
by causation or aggravation.  The Board notes that the 
veteran claims that he fell in 1999, and injured his right 
hip because his service-connected right knee gave way.  
However, the medical evidence contemporaneous with the injury 
does not support his contentions.  Private records show that 
in May 1999, the veteran was treated after he complained of 
having an episode of syncope the day prior when taking the 
trash out.  He reported that he began feeling light headed 
and subsequently passed out.  He stated that he had injured 
his hip and foot when he fell.  Among the diagnostic findings 
was hip and foot injury with syncope.  He reported the same 
history regarding his right hip injury in June 1999.  
Examination of the extremities showed right hip external 
shortening and external rotation with the right extremity in 
traction.  At follow-up that same month and in July 1999 
after right hip surgery, the examiners diagnosed status post 
right hip fracture.  

In reviewing medical evidence, the Board is "certainly free 
to discount the credibility of [a] physician's statement." 
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993).  Also, a medical 
opinion is inadequate when unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a 
medical opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
With this in mind, the Board notes that a private examiner 
opined in an August 1999 statement that the veteran's hip 
fracture is correlated with the gait instability from the 
prosthetic right knee.  This tends to show a relationship 
between the right hip residuals and the service-connected 
right knee disability.  This physician's opinion, however, is 
not consistent with the history given by the veteran when 
treated following the incident.  Moreover, the history given 
by the veteran at that time is consistent with his history of 
syncopal episodes.  

The Board finds that the veteran's statements made for 
treatment purposes shortly after the incident are more 
persuasive than the later doctor's opinion.  The veteran's 
statements given for treatment purposes are closer in time to 
the events they describe, the veteran would be motivated to 
describe the event as accurately as he could for treatment 
purposes, and he was in a position to know what had happened.  
In contrast, while the physician's opinion is plausible, it 
is clearly made for the purposes of supporting the veteran's 
claim, and, as the physician was not an eyewitness to the 
event, it would have to be based on what he had been told 
about the circumstances of the injury.  The contemporaneous 
evidence clearly shows that the veteran's fall, as reported 
by him at that time, was the result of a period of syncope.  
There was no mention of his service-connected right knee 
giving way as the cause for his fall, as he now contends.   

The Board places greater weight on the medical records dated 
in May and June 1999, which are contemporaneous with the 
veteran's fall, than it does on the physician's statement 
provided in August 1999.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the veteran).  In addition, 
none of the evidence shows that the right hip disorder is 
aggravated by the service-connected right knee disability.  
As such, the claim will be denied.  

Increased Evaluations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Gastric Ulcer

In order to assign a rating beyond 30 percent for the 
veteran's gastric ulcer, if rated under DC 7346, the evidence 
must show symptoms of pain, vomiting, material weight loss, 
and hematemesis or melena with moderate anemia, or other 
symptom combinations productive of severe impairment of 
health.  Under DC 7304, the evidence must show moderately 
severe gastric ulcer, which is less than severe but with 
impairment of health manifested by anemia and weight loss, or 
with recurrent incapacitating episodes averaging 10 days or 
more in duration at least four or more times a year.  38 
C.F.R. Part 4, DC's 7304, 7346 (2006).  

When the veteran was examined in December 2000, his weight 
was noted to be stable.  His CBC was normal, and his weight 
was 281 pounds.  On outpatient treatment in June 2002, his 
red blood cell count was low, and anemia was found.  

On VA examination in January 2004, the veteran weighed 234 
pounds, and it was noted that he had a B12 deficiency.  When 
he was examined by VA in August 2005, the veteran weighed 223 
pounds.  It was noted that his hemoglobin and hematocrit were 
decreased.  The examiner noted that he had acid reflux, 
dyspepsia and anemia.  

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  The use of the term 
"inability to gain weight" indicates that there has been a 
significant weight loss with inability to regain it despite 
appropriate therapy.  38 C.F.R. § 4.112 (effective prior to 
July 2, 2001).  


Section 4.112 was amended in May 2001, effective July 2, 
2001, and now provides that for purposes of evaluating 
conditions in 38 C.F.R. § 4.114, the term "substantial weight 
loss" means a loss of greater than 20 percent of the 
individual's baseline weight, sustained for three months or 
longer; and the term "minor weight loss" means a weight loss 
of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer. The term "inability to 
gain weight" means that there has been substantial weight 
loss with inability to regain it despite appropriate therapy. 
"Baseline weight" means the average weight for the two-year- 
period preceding the onset of the disease. 66 Fed. Reg. 
29,488 (May 31, 2001).

While the applicable rating criteria were amended in May 
2001, the Board's review of those amendments does not reflect 
any changes with respect to Diagnostic Code 7304.  Under DC 
7304, the evidence supports an increased rating to 40 percent 
since there is a showing of continuing weight loss and 
anemia.  Since there is no showing of severe gastric ulcer 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health, a rating beyond 40 percent is 
not warranted.  

The Board has also considered rating the veteran under other 
relevant codes, but there is no evidence of adhesion of the 
peritoneum, or gastritis warranting a rating beyond 40 
percent.  38 C.F.R. § 4.114, Diagnostic Codes 7301, 7307 
(2006).  

Low Back Disorder and Right Lower Extremity Radiculopathy

A new general rating formula for diseases and injuries of the 
spine, in 38 C.F.R. § 4.71a, is effective from September 26, 
2003.  Moreover, the rating criteria for intervertebral disc 
syndrome were revised to provide for rating this disability 
on the basis of incapacitating episodes, or chronic 
orthopedic and neurological manifestations, effective from 
September 23, 2003.  The changed rating criteria cannot be 
applied earlier than the effective date of the change.

The normal range of motion of the thoracolumbar spine is 90 
degrees forward flexion; 30 degrees backward extension; 30 
degrees of lateral bending to each side; and 30 degrees of 
lateral rotation to each side.  38 C.F.R. § 4.71a, Plate V 
(2006).

To assign a rating beyond twenty percent under the old rating 
criteria, the evidence must show severe limitation of motion 
of the lumbar spine, severe intervertebral disc syndrome, or 
severe lumbosacral strain.  38 C.F.R. §§ 4.71a, Diagnostic 
Code 5292, 5293, 5295 (2002).  

Severe limitation of motion is not shown at any time during 
the appeal period.  While motion was shown in May 2002 to be 
from 0 to 20 degrees, this appears to be an isolated reading 
since prior to that and after, motion is no more than 
moderately limited.  In this regard, VA outpatient records 
dated in October 2000, show lumbar motion to be moderate with 
finding of motion from 0 to 30 degrees; motion on VA 
examination in January 2004 was from 0 to 60 degrees; and on 
VA examination in August 2005, motion was documented from 0 
to 52 degrees.  Thus an increase based upon DC 5292 is not 
supported by the record.   

Prior Diagnostic Code 5293 requires severe intervertebral 
disc syndrome for a 40 percent rating, and such is not 
present.  In this regard, VA examination in January 2004, the 
veteran was noted to have occasional radiating pain into the 
right lower extremity.  In August 2005, the VA examiner noted 
that the veteran had neuropathic weakness in the right lower 
extremity due to L5-S1 radiculopathy.  The examiner noted 
sensory loss in the lower right extremity decreased motion of 
the right great toe, and an absent Achilles tendon.  Service 
connection was granted for these findings as a separate 
neurological manifestation effective September 23, 2002.  

Under prior Diagnostic Code 5295 there is no basis for a 
higher rating.  No evidence shows listing of the whole spine 
to the opposite side.  No examination indicated there were 
postural abnormalities of the spine.  No positive 
Goldthwaite's sign is claimed or reported, nor is there 
marked limitation of forward bending in a standing position 
as reflected by the flexion reports mentioned above.  There 
is still lateral motion present, and there is no abnormal 
mobility on forced motion.

The new criteria for a higher rating also are not met.  The 
veteran does not have or nearly approximate limitation of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, and he does not have ankylosis during the time period 
that this new criteria is effective.  The spine flexions 
reported on VA examinations in 2004 and 2005 show he is able 
to forward flex beyond 30 degrees, and ankylosis has not been 
claimed, diagnosed, or reported.  Further, the veteran had a 
normal spinal contour and no fixed deformities on 
examination.  Therefore, new 38 C.F.R. § 4.71a's rating 
formula for diseases and injuries of the spine does not 
benefit him.  Neither does its formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  No physician-prescribed bedrest is shown.

As such, an increased rating beyond 20 percent is not 
warranted for the veteran's low back disability.   

Right Lower Extremity Radiculopathy

The veteran is being compensated from September 23, 2002 for 
radiculopathy of the right lower extremity under Diagnostic 
Code 8520.  A 10 percent evaluation has been assigned 
reflecting mild impairment.  A rating beyond 10 percent would 
require moderate incomplete paralysis.  

The neurologic manifestations of the veteran's intervertebral 
disc syndrome include findings on VA examination in January 
2004 of occasional tingling along the right lateral thigh and 
buttocks, with decreased deep tendon reflexes at the Achilles 
and patella tendon on the right side and paresthesias along 
the lateral aspect of the right thigh extending down to the 
plantar surface of the right foot.  Weak hip flexors were 
noted as was weakness in the right lower extremity, and 
weakness in plantar and dorsiflexion.  The examiner found 
that the veteran had occasional radiculopathy of the right 
lower extremity.  In addition, on VA examination in August 
2004, the veteran reported daily numbness into the right 
buttock and right lower extremity.  He denied having any 
bladder or bowel control problems. Definitive sensory loss 
was noted.  His gait was antalgic.  The examiner found that 
the veteran had definitive neuropathic and muscular weakness 
in the right lower extremity related to L5-S1 radiculopathy.


Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123. 
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent),or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720.  It 
is noted that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.

As noted above, the veteran's neuropathy of the right lower 
extremity is manifested by subjective complaints of pain, 
sciatica, sensory decrease, and an absent Achilles reflex.  
There are no other organic changes present such as muscular 
atrophy or trophic changes.  The Board finds that such 
symptoms are compatible with mild incomplete paralysis of the 
sciatic nerve which warrants a 10 percent rating.  
Accordingly, the Board finds no basis for a separate rating 
in excess of 10 percent for the neurologic manifestation of 
lower extremity neuropathy due to intervertebral disc 
syndrome.  


Functional Impairment

The Board must also consider whether the disability produces 
any functional loss due to pain on use.  DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1995).  See 38 C.F.R. §§ 4.40, 4.45.  
Where the symptomatology demonstrates such considerations, a 
higher schedular evaluation may be warranted.  In this 
regard, on VA examination in January 2004, the examiner noted 
that the veteran was significantly functionally limited by 
all of his orthopedic issues, one of which was his low back.  
This evidence does not support a finding that additional 
compensation is warranted for functional impairment due to 
the low back disability. On VA examination in August 2005, 
the examiner noted that the veteran did not have flares, but 
daily pain.  The examiner noted that the veteran had pain on 
motion.  These findings are adequately compensated in the 20 
percent rating assigned.  Although the new General Formula 
provides that symptoms such as pain, stiffness, or aching are 
included in the rating criteria, the Board has nonetheless 
considered 38 C.F.R. §§ 4.40, 4.45, and 4.59, addressing the 
impact of functional loss, weakened movement, excess 
fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. 
at 206-07.  However, for the reasons set forth above, 
however, the Board finds that the evidence of record does not 
show adequate pathology, such as atrophy deformity or 
swelling, to warrant ratings in excess of those currently 
assigned.

Earlier Effective Date for TDIU

The general rule is that the effective date of an award shall 
not be earlier than the date of receipt of application 
therefor.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(o)(1) (2006).  An exception to that rule applies where 
evidence demonstrates a factually ascertainable increase in 
disability during the one-year period preceding the date of 
receipt of a claim for increased compensation.  In that 
situation, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 2002).  See 38 C.F.R.  § 
3.400(o)(2) (2006); Harper v. Brown, 10 Vet. App. 125 (1997).  
In all other cases, the effective date will be the "date of 
receipt of claim or date entitlement arose, whichever is 
later."  See 38 C.F.R. § 3.400(o)(1) (2006); VAOPGCPREC 12-
98, 63 Fed. Reg. 56,703 (Oct. 22, 1998).  Therefore, three 
possible dates may be assigned depending on the facts of a 
case: 

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).  Harper, 10 Vet. App. at 
126.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any veteran 
under the laws administered by VA.  See 38 U.S.C.A. § 5101 
(West 2002); 38 C.F.R. § 3.151(a) (2006).  A claim is defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. §§ 
3.1(p), 3.155(a) (2006); Servello v. Derwinski, 3 Vet. App.  
196, 199 (1992).  In determining when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 38 
U.S.C.A. § 7104(a) (West 2002); Quarles v. Derwinski, 3 Vet.  
App. 129, 134 (1992).

Awards of TDIU are governed by the effective date rules 
applicable to awards of increased compensation.  See, e.g., 
Hurd v. West, 13 Vet. App. 449 (2000).  In determining an 
effective date for an award of TDIU, VA must make two 
essential determinations.  It must determine (1) when a claim 
for TDIU was received, and (2) when a factually ascertainable 
increase in disability occurred so as to warrant entitlement 
to TDIU.  See 38 C.F.R. §§ 3.155, 3.400(o)(2) (2006).


Concerning when a claim for TDIU was received, the Board 
notes that, once a formal claim for VA benefits has been 
filed, a subsequent informal request for increase will be 
accepted as a claim.  See 38 C.F.R. § 3.155(c) (2006).  
Generally, the informal claim must identify the benefit 
sought.  See 38 C.F.R. § 3.155(a) (2006).  However, an 
informal claim for TDIU need not be specifically labeled as 
such.  Indeed, the United States Court of Appeals for the 
Federal Circuit has held that VA has a duty to determine all 
potential claims raised by the evidence, applying all 
relevant laws and regulations, and that once a veteran 
submits evidence of a medical disability and makes a claim 
for the highest rating possible, and additionally submits 
evidence of unemployability, VA must consider entitlement to 
TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001).

VA or uniformed services medical records may form the basis 
of an informal claim for increased benefits where a formal 
claim for service connection has already been allowed.  38 
C.F.R. § 3.157 (2006).  Under 38 C.F.R. § 3.157(b)(1), the 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this regulation apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission. 

With regard to the second of the aforementioned 
determinations (when a factually ascertainable increase in 
disability occurred so as to warrant entitlement to TDIU), 
the Board notes that TDIU may be awarded, where a veteran's 
schedular rating is less than total, if evidence is received 
to show that he is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability.  See 38 C.F.R. § 4.16 (2006).  Normally, 
consideration is given to such an award only if the veteran 
has a single service-connected disability ratable at 60 
percent or more, or if he has two or more such disabilities 
with a combined rating of 70 percent or more, with at least 
one disability ratable at 40 percent or more.  See 38 C.F.R.  
§ 4.16(a) (2006).  However, failure to satisfy these 
percentage standards is not an absolute bar to an award of 
TDIU.  See 38 C.F.R. § 4.16(b) (2006).  Rather, "[i]t is the 
established policy of [VA] that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled."  Id.

The RO assigned an effective date of December 14, 1998 for 
the veteran's TDIU.  It is unclear as to whether this was 
considered by the RO to be the date of the veteran's claim or 
the date entitlement arose.  However the Board must determine 
whether an effective date earlier than December 14, 1998 is 
warranted.  

The Board will first address whether the record shows that a 
claim was submitted earlier than December 14, 1998.  The RO 
received a claim for TDIU from the veteran on November 20, 
2000.  A formal claim (VA Form 21-8940) was received in July 
2001.  In a September 2005 rating decision, the RO granted 
service connection for pulmonary embolus with postoperative 
hemarthrosis and assigned a 60 percent evaluation, effective 
from December 14, 1998, the date of claim for an increased 
evaluation and for service connection for a heart disorder.  
The RO also granted a TDIU rating, also effective from 
December 14, 1998.  The RO indicated that this date was 
assigned since this was the earliest date that the veteran 
met the minimum schedular requirement for a TDIU under 38 
C.F.R. § 4.16.

A review of the file indicates that the original grant of 
service connection for the veteran occurred in December 1983.  
He was granted service connection for several disabilities-
none rated higher than 20 percent disabling and his combined 
rating was 40 percent.  Thereafter, he claimed increased 
disability in July 1985 due to his right knee disorder and in 
August 1985 for other service-connected disorders.  He 
informed the RO in June 1986 that he was undergoing right 
knee surgery and would be unable to work during his 
recuperation.  Paragraph 30 benefits were granted from May to 
September 1986 in July 1986.  This benefit was extended to 
October 1986 in December 1986, based on correspondence from 
the veteran and doctor's reports indicating that additional 
time was needed for his recuperation.  

In October 1994, the veteran indicated that his condition had 
become worse.  In a July 1995 rating action, the RO denied 
increased ratings.  The veteran submitted an untimely notice 
of disagreement to this action in September 1996.  Although 
he initially appealed the RO's decision that the appeal was 
untimely, he withdrew his appeal in December 1996 and 
requested that his September 1996 NOD be accepted as a 
reopened claim.  Neither the September 1996 nor the December 
1996 statement from the veteran makes a claim for the highest 
rating possible, and neither mentions unemployment or 
unemployability.  Consequently, these statements do not meet 
the requirements of a TDIU claim based on Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In connection with the late 1996 claim for increase, 
treatment records were obtained and VA examinations were 
conducted in April 1997.  The treatment records from Orlando 
Orthopaedic Center show that the veteran was seen beginning 
in June 1996 concerning a May 1996 on-the-job back injury for 
which he underwent endoscopic disc surgery in June 1996.  The 
records show that he remained off work postoperatively until 
August 1996, when he returned to work on light duty with 
permanent work restrictions related to his back.  These 
records also show that the veteran's right knee was mentioned 
as an issue beginning in late July 1996.  In none of these 
treatment records, however, is the veteran described as 
unemployable due to disability, much less due to service-
connected disability alone.  Consequently, they would not 
meet the Roberson requirements for an informal claim for 
TDIU.

The veteran has argued that his April 5, 1997 VA examination 
reports represent an informal claim for a TDIU.  VA may 
consider the report of VA examinations deemed in constructive 
possession of VA as of the date of the examination. (See 
Dunne v. West, 11 Vet. App. 462, 466-67 (1998) and Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992)).  During a VA joints 
examination conducted on April 5, 1997, the veteran reported 
being unable to work secondary to his right knee pain and his 
low back pain.  The examiner noted that the veteran's back 
pain and his right knee pain significantly affected his 
activities of daily living, and that the right knee and the 
back were significantly limiting his function.  On a VA 
stomach examination that same day, it was noted that the 
veteran would be unemployable due to joint and back problems, 
and that due to his high intake of antacid, he probably would 
not be able to work for anybody due to the severe 
symptomatology that he appears to have. These examinations 
may be considered as evidence of unemployability, as required 
to qualify as an informal claim.  In addition, the veteran 
was then service-connected for lumbar strain and right knee 
disability, so his statements that he was unable to work due 
to back and right knee disabilities could be construed as a 
claim for the highest rating possible.  The examination 
findings are evidence of medical disability.  Thus, the three 
requirements for a claim for TDIU, set out in Roberson, are 
met.  

The Board must now determine if the evidence shows that a 
factually ascertainable increase in the service-connected 
disabilities occurred within the year prior to April 5, 1997, 
so as to support an earlier effective date for the TDIU 
rating.  While the veteran did not meet the percentage 
standards at this time, (4.16(a)), he could qualify as being 
totally disabled on an extraschedular basis under 4.16(b)).

In this case, the record does not contain a medical finding 
that the veteran became unemployable due to his service-
connected disabilities within one year prior to the date of 
his claim.  The Board has reviewed medical records from the 
Social Security Administration, private records, and VA 
medical records, and they do not show that the veteran was 
unemployable due to service connected disability within one 
year prior to April 1997.  

The treatment records from Orlando Orthopaedic Center show 
that the veteran was seen beginning in June 1996 concerning a 
May 1996 on-the-job back injury for which he underwent 
endoscopic disc surgery in June 1996.  The records show that 
he remained off work postoperatively until August 1996, when 
he returned to work on light duty with permanent work 
restrictions related to his back.  These records also show 
that the veteran's right knee was mentioned as an issue 
beginning in late July 1996.  Private records show that in 
October 1996, the veteran was noted to be 25% disabled due to 
his nonservice-connected cardiac disorder.  The records 
obtained from SSA include later records from Orlando 
Orthopaedic Center, as well as an opinion by Drs. McBride and 
Rosen dated in March 1997.  There is a reference in a 
treatment record to the veteran having problems at work in 
early November 1996, and authorization for him to return to 
work in November 1996, which indicates that he was then still 
working.  An evaluation for SSA in January 1997 indicates 
that he stopped working 1.5 to 2 months earlier.  The March 
1997 opinion by Drs. McBride and Rosen is that the veteran 
could no longer participate in gainful employment of any type 
due to multiple medical problems.  In none of these treatment 
records, however, is the veteran described as unemployable 
due to service-connected disability alone, and while he was 
on restrictions for a period of time, he did return to work 
until some time in late 1996.  

The veteran has been awarded SSA disability benefits on the 
basis of degenerative joint disease of the knees and for 
affective disorder; his date of disability is May 29, 1996.  
Notably, service connection is not in effect for a 
psychiatric disability.  This evidence does not show that the 
veteran became unemployable during this timeframe due solely 
to his service-connected disabilities since the SSA award was 
based on non-service-connected disability as well as some 
service-connected disability.  Similarly, the medical 
opinions concerning unemployability or total disability 
contained in the SSA records are not limited to consideration 
of the service-connected disabilities alone.  

The information from the veteran in his July 2001 formal 
claim for TDIU benefits is not consistent with the 
contemporaneous records from 1996 and 1997.  Thus, it does 
not provide the Board with a basis to conclude that the 
veteran became unable to work due to service-connected 
disability in the year prior to the April 1997 VA examination 
that is considered to be an informal claim for TDIU.  

The Board must also consider whether the evidence supports a 
conclusion that he was, in fact, unable to work due to 
service-connected disability alone at the time of the April 
1997 VA examination, or whether he became unable to work 
after that date.  Given that the veteran underwent knee 
replacement surgery June 23, 1997, relatively soon after the 
April 1997 VA examinations, and given the examiner's opinion 
that the veteran was then unemployable, the Board concludes 
that the evidence supports assignment of a TDIU rating from 
the date of the informal claim at the time of the VA 
examination in April 1997.

A finding of unemployability due to service-connected 
disability alone is not shown within the year prior to April 
1997.  Accordingly, an effective date earlier than April 5, 
1997, the date of the veteran's informal claim, for the 
assignment of a TDIU is not warranted.  See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(r).

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's December 2003 letter addressed the increased rating 
issues and service connection for a right hip disability.  It 
described the evidence needed to support the veteran's 
claims, and informed him that he could send evidence himself.  
The notice was mailed after the initial rating decision 
denying the claim.  The requisite notice was ultimately 
provided to the appellant before the final transfer and 
certification of the case to the Board, and he had ample time 
in which to respond to the notice letter.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The appellant 
has had a "meaningful opportunity to participate effectively" 
in the processing of his claim.  Mayfield, Id.  The Board 
finds that the present adjudication of the issues will not 
result in any prejudice to the appellant.  

As to the effective date issue, the RO's July 2001 and 
December 2003 letters described the evidence needed to 
support the veteran's claim for TDIU.   The Board notes that 
VA does not have an obligation to provide additional Section 
5103(a) notice concerning issues raised in a notice of 
disagreement if original notice was given.  See VA General 
Counsel Opinion, VAOPGCPREC 8-2003 (Dec. 22, 2003).  The 
statement of the case in this appeal clearly set forth the 
criteria for evaluating the downstream issue regarding the 
effective date of the grant of TDIU.  In addition, a VCAA 
letter was mailed to the veteran on this issue in November 
2005, and the Board has granted an earlier effective date.  
Thus, under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied 
notwithstanding the fact that the original notice did not 
specifically set out the evidence needed to substantiate 
claims for effective dates.  In June 2006, the veteran was 
informed regarding the effective date for an increased 
rating.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining the veteran's treatment records at a VA facility 
and scheduling medical examinations.  He has not identified 
any records which could be pertinent to his claim that have 
not been secured.  There is no indication that there are any 
outstanding records that are pertinent to this claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.  


ORDER

Service connection for residuals of a right hip fracture as 
secondary to a service-connected disability is denied.   

An increased evaluation to 40 percent for gastric ulcer is 
granted subject to the laws and regulations governing the 
payment of monetary benefits.  

An increased evaluation for lumbar strain with degenerative 
disc disease beyond 20 percent is denied.  

Entitlement to an increased rating beyond 10 percent for the 
chronic neurologic manifestation of the right lower extremity 
is denied.  

Entitlement to an effective date of April 5, 1997, and no 
earlier, for a TDIU is granted subject to the laws and 
regulations governing the payment of monetary benefits.    



REMAND

The veteran seeks secondary service connection for atrial 
fibrillation as secondary to service-connected disability.  
This claim was denied by the RO which found that the disorder 
was not secondary to the service-connected right knee 
disability.  In a December 1999 letter a private doctor 
stated that it is quite likely that the veteran's pulmonary 
embolus was instrumental in causing him to have episodes of 
paroxysmal atrial fibrillation.  In a January 1999 letter, 
the same doctor noted that the veteran's atrial fibrillation 
may be due to a substantial pulmonary embolus that he had 
during his knee surgery.  In a letter dated in December 2000, 
the same doctor stated that the veteran had a pulmonary 
embolus after surgery for his right knee, and that the 
embolus may have raised his pulmonary artery pressures to the 
extent that he has developed a tendency to atrial 
fibrillation.  He went on to say that the connection between 
pulmonary embolism and atrial fibrillation is well documented 
in medical literature.  Subsequent to the RO denial and while 
the case was in remand status, the RO granted service 
connection for pulmonary embolus with post operative 
hemarthrosis.  An opinion regarding the etiology of the 
veteran's atrial fibrillation and the relationship, if any, 
with his service connected disability(s) has not been 
obtained.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action: 

1.  Schedule the veteran for an 
examination to determine the etiology of 
his atrial fibrillation.  The claims file 
must be made available to the examiner 
for review.  All indicated tests and 
studies should be accomplished.  The 
examiner should offer an opinion with 
complete rationale as to whether it is at 
least as likely as not (a 50 percent 
chance or greater) that the veteran's 
atrial fibrillation is due to or 
aggravated by a service connected 
disorder.  

2.  Thereafter, readjudicate the issue on 
appeal.  If any benefit sought on appeal 
is not granted, the veteran should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.  
The veteran and his representative should 
then be given an opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


